Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United State Patent 10623995 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Status of the Claims
This office action considers claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email on 08/05/2021 by Lilian Y. Ficht (Reg. No. 64,514) after a telephone interview on 08/03/2021.

IN THE CLAIMS
(Currently amended)  A method, comprising:

adjusting one or more parameters impacting in-flight connectivity of the group of in-flight aircraft to a plurality of satellites, the adjusting responsive to respective geographic locations of the group of in-flight aircraft and a detected wireless data connection saturation condition of one or more satellite beams corresponding to the group of in-flight aircraft, and the adjusting thereby generating a set of load-balanced parameters impacting the in-flight connectivity of the group of in-flight aircraft, the set of load-balanced parameters indicative of respective weights of the respective geographic locations of the group of in-flight aircraft; and
communicatively connecting one or more selected in-flight aircraft of the group of in-flight aircraft to the plurality of satellites via respective satellite beams, including sending the set of load-balanced parameters to the one or more selected in-flight aircraft, and thereby causing each aircraft of the one or more selected in-flight aircraft to select a respective satellite beam for communicative connection based on the set of load-balanced parameters.

(Original)  The method of claim 1, further comprising detecting the wireless data connection saturation condition of the one or more satellite beams corresponding to the group of in-flight aircraft.

(Original)  The method of claim 2, wherein detecting the wireless data connection saturation condition of the one or more satellite beams corresponding to the group of in-flight aircraft comprises indirectly obtaining a respective wireless data connection load status of at least some of the one or more satellite beams.

(Original)  The method of claim 1, wherein the detected wireless data saturation condition is satisfied at least in part based on a number of active 

(Original)  The method of claim 1, wherein the set of load-balanced parameters is designed to reduce the detected wireless data connection saturation condition.

(Original)  The method of claim 1, wherein the detected wireless data connection saturation condition is based on a hysteresis period corresponding to the one or more satellite beams.

(Original)  The method of claim 1, further comprising selecting a subset of the group of in-flight aircraft based on the set of load-balanced parameters, the subset of the group of in-flight aircraft being the one or more selected in-flight aircraft.

(Canceled)  The method of claim 1, wherein communicatively connecting the one or more selected in-flight aircraft to the plurality of satellites via the respective satellite beams includes transmitting, to each aircraft included in the one or more selected in-flight aircraft, a respective indication of a respective at least one of the set of load-balanced parameters for use by the each aircraft in selecting the respective satellite beam for communicatively connecting to the plurality of satellites.

(Original)  The method of claim 1, wherein the set of load-balanced parameters impacting the in-flight connectivity of the group of in-flight aircraft includes a respective desirability value of each satellite beam included in at least some of the plurality of satellite beams, the respective desirability value based at least in part on the respective geographic locations of the group of in-flight aircraft.

(Original)  The method of claim 9, wherein the respective desirability value of the each satellite beam is indicative of a respective amount by which a quality of service improvement must exceed before switching satellite beams.

(Previously presented)  A system, comprising:
a satellite beam load saturation mitigator comprising a set of computer-executable instructions stored on one or more memories of the system and executable by one or more processors of the system to load balance satellite data connections among a group of in-flight aircraft by adjusting one or more parameters impacting in-flight connectivity of the group of in-flight aircraft to a plurality of satellites, the adjusting responsive to respective geographic locations of the group of in-flight aircraft and a detected wireless data connection saturation condition of one or more satellite beams corresponding to the group of in-flight aircraft, and the adjusting thereby generating a set of load-balanced parameters impacting the in-flight connectivity of the group of in-flight aircraft, the set of load-balanced parameters indicative of respective weights of the respective geographic locations of the group of in-flight aircraft; and
a data transmitter configured to transmit information corresponding to the set of load-balanced parameters to one or more selected in-flight aircraft of the group of in-flight aircraft to thereby cause each aircraft of the one or more selected in-flight aircraft to select, based on the information corresponding to the set of load-balanced parameters, a respective satellite beam via which to communicatively connect to the plurality of satellites.

(Original)  The system of claim 11, wherein the respective communicative connections of the one or more selected in-flight aircraft based on the transmitted information is to thereby reduce the detected wireless data saturation condition.

(Original)  The system of claim 11, wherein the satellite beam load saturation mitigator generates the set of load-balanced parameters further based at least in part on one of: weather patterns, jet stream perturbations, local traffic, route changes, or seasonal demand.

(Original)  The system of claim 11, wherein the set of load-balanced parameters includes at least one of a satellite beam blacklist or a relative priority ranking of at least some of the plurality of satellite beams.

(Original)  The system of claim 11, wherein the set of load-balanced parameters includes one or more timestamps specifying time periods during which at least some of load-balanced parameters included in the set of load-balanced parameters are valid.

(Original)  The system of claim 11, further comprising a satellite beam load inspector configured to detect a respective communications load of each satellite beam included in the plurality of satellite beams to thereby detect the wireless data connection saturation condition of the one or more satellite beams, the satellite beam load inspector comprising a respective set of computer-executable instructions stored on the one or more memories of the system and executable by the one or more processors of the system.

(Original)  The system of claim 11, wherein the satellite beam load saturation mitigator is further configured to select, based on the set of load-balanced parameters, a subset of the group of in-flight aircraft, the subset of the group of in-flight aircraft being the one or more selected in-flight aircraft.

(Previously presented)  The system of claim 11, wherein the information corresponding to set of load-balanced parameters transmitted to the one or more selected in-flight aircraft includes a respective indication of at least one parameter included in the set of load-balanced parameters for use by at least one of the one or more selected in-flight aircraft to select the respective satellite beam to communicatively connect to the plurality of satellites.

(Original)  The system of claim 11, wherein the information corresponding to the set of load-balanced parameters transmitted to the one or more selected in-flight aircraft includes a respective desirability value of the at least some of the plurality of satellite beams.

(Original)  The system of claim 19, wherein the respective desirability value of the at least some of the one or more satellite beams is indicative of a respective amount by which a quality of service improvement must exceed before switching satellite beams.
 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to a method and system for connectivity services provided to in-flight aircrafts via satellite to provide the communication services using satellite beams selection, based on load-balanced parameters which are dynamically updated based on the geographical location of aircrafts and available satellite beams for the location and load of connection services through a beam, to provide improved quality of in-flight connectivity service.  

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method, comprising: load balancing satellite data connections among a group of in-flight aircraft, including a particular combination of elements, specifically “….communicatively connecting one or more selected in-flight aircraft of the group of in-flight aircraft to the plurality of satellites via respective satellite beams, including sending the set of load-balanced parameters to the one or more selected in-flight aircraft, and thereby causing each aircraft of the one or more selected in-flight aircraft to select a respective satellite beam for communicative connection based on the set of load-balanced parameters.”

Applicant’s independent claim 11 recites, inter alia, a system, comprising: a satellite beam load saturation mitigator comprising a set of computer-executable instructions stored on one or more memories of the system and executable by one or more processors of the system to load balance satellite data connections among a group of in-flight aircraft includes a particular combination of elements, specifically “….a data transmitter configured to transmit information corresponding to the set of load-balanced parameters to one or more selected in-flight aircraft of the group of in-flight aircraft to thereby cause each aircraft of the one or more selected in-flight aircraft to select, based on the information corresponding to the set of load-balanced parameters, a respective satellite beam via which to communicatively connect to the plurality of satellites.”

Prior art ROOS (US20150229385, of IDS, Fig. 11, Para [0064-0076] performing user spot beam and satellite assignment of a mobile terminal while in transit in a multi-satellite system; Fig. 14, Para [0086-0096] process for designing or implementing satellite beam patterns to optimize or reach improved capacity over the entire system) and  TREESH (US20190044611, of IDS, Fig. 6, Para [0059-0070]) teach all limitations of amended claim 1 except the limitation cited above specifically “sending the set of load-balanced parameters to the one or more selected in-flight aircraft, and thereby causing each aircraft of the one or more selected in-flight aircraft to select a respective satellite beam for communicative connection based on the set of load-balanced parameters”.
Similarly, Prior art ROOS (US20150229385, of IDS, Fig. 11, Para [0064-0076] performing user spot beam and satellite assignment of a mobile terminal while in transit in a multi-satellite system; Fig. 14, Para [0086-0096] process for designing or implementing satellite beam patterns to optimize or reach improved capacity over the entire system) and  TREESH (US20190044611, of IDS, Fig. 6, Para [0059-0070]) teach all limitations of amended claim 11 except the limitation cited above specifically “transmit information corresponding to the set of load-balanced parameters to one or more selected in-flight aircraft of the group of in-flight aircraft to thereby cause each aircraft of the one or more selected in-flight aircraft to select, based on the information corresponding to the set of load-balanced parameters, a respective satellite beam via which to communicatively connect to the plurality of satellites”.

As best understood, the method Claim 1 and system of Claim 11 is supported by corresponding structure described by Fig. 4, Fig. 9 and specification (Para [0049, 0072-0073, 0078]).

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 11 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1 and 11 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.


Accordingly, the applicant independent claims 1 and 11 are allowed for the above reasons.
Dependent claims 2-9 and 12-20 being dependent on independent claims 1 and 11, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ward et al. (US5966094), describing Base station antenna arrangement, disclosing (Col 3 line 64 – Col 4 Line 2) for a call originating in a zone covered by more than one beam, the selection of which beam to use on the downlink is decided on a traffic loading basis. The call is preferably assigned to the beam with the lightest loading, whereby the traffic capacity can be further increased.
Tatum, Patrick (US20170353871), describing INTERFERENCE MITIGATION FOR A SATELLITE NETWORK, disclosing Fig. 2B and [0051] With reference to FIG. 2B, a method 250 for load balancing for a satellite communications network. [0052] As illustrated in FIG. 2B, at step 255, anticipated positions of individual satellites within a satellite communications network (e.g., a LEO constellation of communications satellites) are determined. [0056] At step 265, a determination is made, based on the anticipated positions of the satellites, that, during the defined period of time, portions of the coverage footprint for the first satellite (and/or the high traffic region) also will be covered by one or more coverage footprints of other satellites of the satellite communications network.[0057] Based on having determined that the coverage footprint for the first satellite provides primary coverage of the high traffic region during the defined time period and that portions of the coverage footprint for the first satellite also will be covered by coverage footprints for the other satellites during the defined time period, at step 270, a beam assignment for the first satellite is defined for the defined time period in which a subset of the beams of the first satellite are inactive, and, at step 275, a beam assignment for a second satellite is defined for the defined time period in which a subset of the beams of the second satellite are active. [0058] loads within one or more regions under (or partially covered by) these coverage footprints similarly may be balanced across multiple satellites. [0060] At step 280, the beam assignments for the first and second satellites are transmitted to the first and second satellites, respectively
Vieira et al. “Load-Aware Soft-Handovers for Multibeam Satellites: A Network Coding Perspective”, describing (Abstract) load-aware soft-handovers for multibeam satellites that exploit the ability of advanced terminals to receive and process several overlapping beams. To provide a flexible resource allocation mechanism that exploits multiple routes. (Page 4/8 Left Col Section B) Our algorithm takes into account the relative load between beams, such that the load is split according to a weight factor Xi associated with each beam. These weights are updated after every iteration (t) with the product between the previous weight and the inverse of the beam demand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413